Title: To Thomas Jefferson from Dorcas Montgomery, 16 [May] 1788
From: Montgomery, Dorcas
To: Jefferson, Thomas


          
            
              Sir
            
            Paris the 16th. [May] 1788
          
          I beg ten Thousand pardon’s for the Liberty I take, in recommending my Fatherless Son to your advice. The inclos’d writings I think very unjust, as my Son’s personal Fortune is not more than eight Thousand pound’s American money. If he complys with the inclosed agreement, He will be without any Cash. Mr. Pigott has acted by me a cruel, and ungenerous part, in Kidnaping my  son into a marriage, and in making Him settle the principal of His personnal Estate upon His Daughter, and Her Children. I informed Mr. Pigott before my sons marriage that the Laws in Pennsylvania made a Provision for the Wife, by allowing Her one third of His Personal Estate. In that case my son’s wife, would claim near Six Thousand pounds American money from my Son’s real estate.—Mr. Pigott in Pisa insulted me basely, and took my son from me, and provided him with other Lodgings. Upon my being informed of the above, I sent for me son. He returned for answer He would not come, upon which I went to Mr. Pigott’s and demanded him. His Daughter flew into a Chamber with Him and Lock’d the Door. I demanded my son of Mr. Pigott in a spirited manner, upon which He insulted me, and threatened me with the Consul of England, and that He would send me to prison. I defv’d him and his English Consul, with adding I had the protection [of the] Grand Duke. In one word I remain’d there from eight in the Evening until half after Eleven aClock, at night, in receiving nothing but abuse. I then inform’d him that I had Parents right, and that I should claim protection under the Civil Government. I accordingly went to the first magistrate, who was in his bed, but upon being inform’d that I was a Stranger, He rise. I simply repeated the facts. He ask’d me if I objected to my Son’s marrying the young Lady. No, except their youth. He very politely beg’d me to return to my Lodgings, that my son should be with me in half an Hour, which was the case. He sent the next Day for my Son and Mr. Pigott, and give them a sever reproof.—I was quite a Stranger to the inclosed writing until two Days since when my Son shewed me the inclos’d. I advised him to propose friendly to Mr. Pigott to give a certain sum, and distroy the first writing. I am very sensible How much your time is employ’d, and beg a thousand pardons for the liberty I take.
          I have the Honor to remain very respectfully Sir Your most. Obedt. & very Humble Servt.
          
            D. Montgomery
          
        